Citation Nr: 1729144	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

 2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966; he had service in the Republic of Vietnam from December 1965 to July 1966.  He died in December 2012; the appellant is his widow.

This matter came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in July 2015.  This matter was originally on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

In December 2014, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The Veteran died in December 2012; respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic were listed as causes of death on his death certificate. 

2.  At the time of the Veteran's death, service connection was in effect for prostate cancer, rated 100 percent disabling since June 2009, and erectile dysfunction, rated zero percent disabling. 

3.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

4.  The Veteran's respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic were not manifested during service and are not shown to be the result of active service or service-connected disability; cardiovascular disease was not manifested within a year of separation from service.

5.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW). 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).

2.  The criteria for entitlement to DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

By decision dated in March 2015, the Board denied the claim of entitlement to service connection for the Veteran's cause of death as well as entitlement to DIC pursuant to 38 U.S.C. § 1318.  The appellant appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The March 2015 Board denial was vacated and remanded back to the Board by the Court in a July 2015 Order based on a June 2015 Joint Motion for Remand (JMR).  According to the June 2015 JMR, the March 2015 Board denial was in error in denying the issues on appeal based primarily on the results of a September 2014 VA nexus opinion, which concluded that the Veteran's death was not causally related to prostate cancer with erectile dysfunction or diabetes, because the VA examiner did not specifically address to what extent the Veteran's prostate cancer and/or diabetes mellitus contributed to his death, to include the underlying cause of death of congestive heart failure.  The Joint Motion also indicated that there might be outstanding relevant treatment records that needed to be obtained and added to the record because it was noted by a physician in 2013 that he had treated the Veteran for "several years" but the VA treatment records on file only covered the period from February 2011 to December 2012.

In a September 2015 remand, the Board noted that with respect to the need to obtain additional VA treatment records, the appellant submitted a compact disc in July 2015 that included all of the Veteran's medical records from the Danville VA Medical Center in Danville, Illinois.  Because the VA physician who noted in a November 2013 statement that he had treated the Veteran for "several years" was at the VA Danville Medical Center, the Board found that the records referred to in the JMR were of record.

As such, the Board remanded the case for remaining development consistent with the JMR.  Pursuant to the Board's September 2015 Remand, the Appeals Management Center (AMC) obtained a VA medical opinion which addressed whether it was at least as likely as not (50 percent probability or more) that the Veteran's prostate cancer (including treatment) and/or diabetes caused or contributed substantially or materially to his death from hypoxia, aspiration pneumonia, and congestive heart failure, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in May 2014 of the conditions for which the Veteran was service connected at the time of his death, the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Moreover, during the December 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims. These actions provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining VA opinions.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order.

Service Connection for Cause of Death

The law provides dependency and indemnity compensation (DIC) for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (a).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (b)(1).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran died in December 2012.  His death certificate indicates respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic as the causes of death. 

The first question that must be addressed, therefore, is whether a chronic respiratory disorder or a cardiovascular disorder is factually shown during service.  

In this case, the evidence does not show, and the appellant does not contend, that respiratory failure, hypoxia, aspiration pneumonia, or congestive heart failure had its onset during service.  
  
The service treatment records are absent complaints, findings or diagnoses of any cardiovascular problems during service.  The service treatment records indicate that the Veteran had a dry cough in December 1964 as well as a sore throat, headache, and slight fever.  He also had a productive cough in January 1966 in addition to flu symptoms including back pain and headache.  Despite complaints of cough on two occasions during service, however, the Board cannot conclude a "chronic" respiratory condition was incurred during service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

On the clinical examination for separation from service, the Veteran's lungs, chest, and heart were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having shortness of breath, pain or pressure in chest, chronic cough, and palpitations or pounding heart.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic respiratory disorder or cardiovascular disorder during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Cardiovascular disease can be service-connected if manifested to a compensable degree within a year of the Veteran's discharge from service.  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  A cardiovascular condition was not "noted" in service.  In addition, there is no evidence of cardiac symptoms or diagnoses until many years after the Veteran's discharge from service.  In May 2007, the Veteran presented for pulmonary consultation at which time the pulmonologist noted B-type natriuretic peptide and indicated that if this was normal, then the Veteran probably did not have a significant pulmonary hypertension or congestive heart failure as the cause of his edema.  In June 2007, the Veteran presented because his urology physician said that he thought he had chronic heart failure.  The Veteran had earlier reported this to his physical therapist and noted that his own doctor had never told him that and he had never been diagnosed as having it.  After physical examination, the primary care physician noted that there were no signs of congestive heart failure.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(a) or (b).    

The appellant instead contends his exposure to Agent Orange herbicides during his service in Vietnam caused his numerous medical issues, to include diabetes and heart disease, ultimately leading to his demise.

The Board notes that the Veteran had confirmed service in Vietnam during the Vietnam War, and it is, therefore, presumed under the law that he was exposed to herbicide agents.  Congestive heart failure is not presumptively linked to herbicide exposure; however, ischemic heart disease or coronary artery disease is associated with herbicide exposure.  38 C.F.R. § 3.309 (e).   

The more probative medical evidence, however, does not support a finding that the Veteran had ischemic heart disease or coronary artery disease at the time of his death.  

The Veteran's terminal medical records from Franciscan St. Elizabeth Health note that coronary artery disease is listed as one of the admitting diagnoses and one of the final diagnoses.  However, an electrocardiogram on November 5, 2012 showed no ischemic changes.  The provider noted that he agreed with continuing the Veteran on aspirin given his elevated risk for CAD.  

VA treatment records also list CAD in the Veteran's chronic medical problems and indicate that the Veteran was taking aspirin 81 mg daily since April 2011. 

An echocardiogram in November 2012 showed normal left ventricular wall motion and thickness, ejection fraction of 60-65%, but severe left atrial dilation, without good right atrial visualization.  

A September 2014 VA medical opinion found no objective evidence of CAD.  The examiner noted,

The VA records do not show evidence of CAD. ... Private records show an admission on 11/5/12 where the main problem was acute on chronic hyperbaric respiratory failure due to obesity hypoventilation syndrome (OHS).  The veteran's weight was noted to be 500#. ...  The next admission was on 12/3/12, after the veteran was found unresponsive. ... There was noted to be some nonspecific elevation of troponins.  The respiratory failure continued after comfort care was decided upon and the veteran expired on 12/8/12.  It is noted that there was no definitive diagnosis, nor clear objective evidence of CAD.  An echocardiogram on 11/6/12 showed normal left ventricular wall motion and thickness, ejection fraction of 60-65%, but severe left atrial dilation, without good right atrial visualization.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran had CAD at the time of his death, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiner's unfavorable medical opinion the medical documentation indicating a diagnosis of CAD.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

The Board finds persuasive the September 2014 medical opinion that there was no evidence that the Veteran had or died from heart disease.  The opinion is based on a thorough review of the Veteran's claims folder, to include pertinent medical history, service treatment records, and the appellant's contentions.  It is important to note that the Veteran's primary physician included CAD in his assessment in October 2011; however, in an opinion dated in November 2013, he stated that the Veteran was treated regularly for high blood pressure, diabetes, urinary tract problems and prostate cancer.  He did not make mention of CAD.    

Thus, the Board finds that the weight of the evidence preponderates against the fact that the Veteran had a heart disease presumptively associated with herbicide exposure.

In contrast, the Veteran did have a clear and definitive diagnosis of diabetes mellitus, type II, which is presumptively associated with Agent Orange exposure. 38 C.F.R. § 3.309 (e).  In addition, at the time of the Veteran's death, service connection was in effect for prostate cancer, rated as 100 percent disabling, and erectile dysfunction, rated as zero percent disabling.  

The appellant contends that the Veteran's prostate cancer treatment lowered his immune system and increased his risk of health problems, to include causing his obesity.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the November 2013 opinion noted above, the Veteran's VA primary physician opined that high blood pressure, diabetes, urinary tract problems, and prostate cancer "may lead to heart problems such as congestive heart failure and lowered immune system making him vulnerable to infections and complicated conditions."

The September 2014 VA examiner, however, found it less likely that prostate cancer with erectile dysfunction or diabetes mellitus contributed substantially or materially contributed to the Veteran's death.  The examiner noted, 

The problem list notes "obstructive sleep apnea:  HAS CPAP BUT DOESN'T USE IT[.]  Really needs it.  Apnea-Hypopnea Index=129!  Redemonstration of sleep apnea 6/2008".  A note from 10/20/08 showed a complaint of neck discomfort from CPAP.

Private records show an admission on 11/5/12 where the main problem was acute on chronic hypercarbic respiratory failure due to obesity hypoventilation syndrome (OHS).  This is also the type of situation that can result from untreated OSA.  The veteran's weight was noted to be 500#.  It was noted that the veteran was not using his BIPAP at home for his OSA or OHS.  It was noted that an EKG did not show any significant changes.

The next admission was on 12/3/12, after the veteran was found unresponsive.  It was reported that he had not been using CPAP at the extended care facility.  He was intubated and admitted, but did not wish to have the tracheostomy that was ultimately decided that he needed.  There was noted to be some nonspecific elevation of troponins.  The respiratory failure continued after comfort care was decided upon and the veteran expired on 12/8/12.

The examiner noted that the records show clear and unmistakable evidence that the Veteran had end stage respiratory failure that had been caused by probably untreated, or inadequately treated, obstructive sleep apnea as well as obesity hypoventilation syndrome (OHS) which is what lead to his death.

A March 2016 VA examiner also found that it is less likely as not that the Veteran's prostate cancer, including treatment, and/or his type 2 diabetes mellitus, caused or contributed substantially or materially to his death from hypoxia, aspiration pneumonia, and congestive heart failure.  The examiner noted,

... This morbidly obese (500 pound) veteran with a 50 pack-year smoking history until he quit in 1991, also had a history of obstructive sleep apnea requiring C-PAP dating back to at lease 2000, pulmonary hypertension, and congestive heart failure treated with diuresis, with a 5-6 year history of difficulty with breathing.  He also had a history of chronic obstructive lung disease with an acute exacerbation one month prior to his death requiring steroids and BiPAP.  Arterial blood gases at that time were consistent with chronic hypercapnia "likely secondary to obesity hypoventilation syndrome."  ...  

The veteran was rehospitalized about two weeks later with worsening shortness of breath and an altered mental state after he was not able to use his C-PAP due to a problem with the machine the prior night.  He was noted to have hypercarbic respiratory failure requiring intubation, compensated congestive heart failure, obstructive sleep apnea requiring BiPAP 10 hours/day, and probable aspiration that was treated with antibiotics.  It was noted that the veteran has expressed wishes of no intubation prior to the ER visit, and he expressed his desire not to have a tracheostomy.  His clinical status did not improve, and comfort measures were instituted.  The veteran passed away when he was weaned from the ventilator.  ...

The Certificate of Death documents that the veteran passes away on 12/[REDACTED]/2012 from Respiratory Failure due to Hypoxia due to Aspiration Pneumonia due to Diastolic Congestive Heart Failure.  No other significant conditions contributing to death are noted on the Certificate of Death.  ...

This veteran had a prior history of Gleason 3+4=7 prostate cancer diagnosed on 05/27/2009 treated with brachytherapy that played no known role in his death.  ...
The veteran had a history of type 2 diabetes mellitus managed with insulin therapy.  His blood sugar levels were closely monitored.  Blood, sputum, urine, sebaceous cyst and cellulitis cultures were all negative.  ...

This examiner is in agreement with the prior opinion dated 09/23/2014 that it is less likely as not that the veteran's service connected conditions of prostate cancer with ED or DMII contributed substantially or materially to the veteran's death.  The records do show clear and unmistakable evidence that the veteran did have end stage respiratory failure, that had more likely than not been caused by inadequately treated obstructive sleep apnea, as well as obesity hypoventilation syndrome, leading to his death.

Again, there is a difference of opinion among the medical professionals as to whether a service-connected disability contributed substantially or materially to the Veteran's death.

In this case, the Board does not find the VA physician's November 2013 opinion particularly persuasive.  Although favorable at first glance, the VA physician is merely indicating a possibility that the Veteran's various medical ailments could lead to heart problems or other complicated conditions.  The physician does not associate the Veteran's cause of death with a service-connected disability or in-service Agent Orange exposure.  The opinion rendered is too speculative to support service connection here.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a medical opinion expressed in terms of "may" is too speculative to be new and material evidence); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" is too speculative to be new and material evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (finding on a claim to reopen the issue of service connection, statement from physician about possibility of link was too general and inconclusive to constitute material evidence to reopen).

The Board finds persuasive the March 2016 medical opinion that there was no link between the Veteran's demise and his prostate cancer, erectile dysfunction, or diabetes mellitus.  The March 2016 opinion was based on a thorough review of the Veteran's file, to include pertinent medical history, service treatment records, and the Veteran's contentions.  

The Board acknowledges the articles submitted by the appellant; i.e., Prostate cancer treatment linked to cardiac death risk; Diabetes and sleep disturbances:  findings from the Sleep Heart Health Study; Type 2 Diabetes and Obstructive Sleep Apnoea:  Key Facts; Obstructive sleep apnea and type 2 diabetes:  interacting epidemics; Diabetes, Heart Disease, and Stroke; The Incidence of Congestive Heart Failure in Type 2 Diabetes; Depression and Diabetes; Heart failure; Ischemic Heart Disease and Agent Orange; Diabetes Mellitus and Heart Failure; Prevention and Treatment of Congestive Heart Failure in Diabetic Patients; Cardiovascular Diabetology.

To the extent that they convey sound medical/scientific principles, medical treatises may be competent medical evidence.  In this case, the treatise information is general research material and does not offer any probative information pertaining to the Veteran's particular medical history which is critical to supporting a causal relationship.  Thus, in this case, the Board finds the submitted treatise evidence is generic evidence and not competent medical evidence, proven to the level of equipoise, of causality.

Thus, the Board finds that the weight of the evidence preponderates against the fact that the Veteran's service-connected prostate cancer, erectile dysfunction, or diabetes mellitus contributed substantially or materially to the veteran's death.

Although the Board notes and has considered the appellant's belief that the Veteran's death was caused by in-service Agent Orange exposure, the weight of the evidence is against a diagnosis of CAD.  The only medical opinion providing some support to the appellant's claim merely indicates a possibility that the Veteran's combined ailments, to include prostate cancer and diabetes, "may" lead to heart problems.  The March 2016 medical opinion, in contrast, finds a nexus unlikely based on a thorough review of the record and detailed rationale.

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's demise was due to Agent Orange exposure in Vietnam.  The most persuasive medical evidence and medical opinions of record, however, do not support her belief.  The most probative and competent evidence indicates the Veteran's cause of death is due to disease incurred years after his military service and unrelated to his military service. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Entitlement to DIC under 38 U.S.C.A. § 1318 

The Veteran died in December 2012; respiratory failure, hypoxia, aspiration pneumonia, and congestive heart failure diastolic were listed as causes of death on his death certificate.  None of these listed causes of death were service-connected disabilities at the time of his death.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

At the time of the Veteran's death, service connection was in effect for prostate cancer, rated 100 percent disabling since June 2009, and erectile dysfunction, rated zero percent disabling.  At the time of his death, the 100 percent rating was only in effect for a little over three years.  It is undisputed that the Veteran was not a former prisoner of war and, because he was discharged from active duty in July 1966, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  Accordingly, the criteria for establishing DIC under 38 U.S.C.A. § 1318 have not been met, and the claim is denied as a matter of law.  Where the law is dispositive, the claim must be denied on the basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


